                                          Case 3:17-cv-04426-JST Document 267 Filed 05/16/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SYMANTEC CORPORATION,                                Case No. 17-cv-04426-JST (TSH)
                                   8                       Plaintiff,
                                                                                              DISCOVERY ORDER
                                   9              v.
                                                                                              Re: Dkt. No. 262
                                  10     ZSCALER, INC.,
                                  11                       Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court held a telephonic hearing today concerning the May 8, 2019 joint discovery

                                  14   letter brief submitted by Plaintiff Symantec Corporation and Defendant Zscaler, Inc. ECF No.

                                  15   262. During the hearing, Symantec clarified that its proposed narrowing in the letter brief was

                                  16   limited to RFP 68, and in response to the Court’s questions about RFP 77, proposed a narrowed

                                  17   RFP 77. Zscaler had not heard this proposed narrowed RFP 77 before and proposed to meet and

                                  18   confer about it. With respect to RFP 68, the parties disagree about the effect, if any, their ESI and
                                  19   custodian stipulation has on Zscaler’s obligation to search for documents that were sent by email

                                  20   to the venture capital firms identified in Symantec’s proposed narrowed RFP 68. The Court does

                                  21   not have the text of that stipulation in front of it so is unable to say who is right. Finally, Zscaler’s

                                  22   burden arguments in the letter brief appeared directed at RFP 68 as originally drafted and did not

                                  23   address the burden of responding to the narrowed RFP. For all of these issues, the Court requires

                                  24   further briefing.

                                  25          The Court ORDERS as follows:

                                  26          1. The parties shall meet and confer concerning Symantec’s proposed narrowing of RFP
                                  27   77 to see if they can reach an agreement.

                                  28          2. Within one week, the parties shall submit a further joint discovery letter brief,
                                          Case 3:17-cv-04426-JST Document 267 Filed 05/16/19 Page 2 of 2




                                   1   discussing: (a) the narrowed RFP 77 (if that issue is not resolved during meet and confer), (b) the

                                   2   effect of the ESI and custodian stipulation on Zscaler’s obligation to produce documents in

                                   3   response to RFPs 68 and 77, (c) Zscaler’s burden in responding to the narrowed RFP 68, and (d)

                                   4   other issues the parties wish to raise concerning RFPs 68 and 77.

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: May 16, 2019

                                   8

                                   9
                                                                                                   THOMAS S. HIXSON
                                  10                                                               United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
